Exhibit 10.1



EMPLOYMENT AGREEMENT

(SECOND RENEWAL AND EXTENSION)



This EMPLOYMENT AGREEMENT (Second Renewal and Extension) (this “Agreement”),
dated as of June 13, 2012, is by and between ALEXANDER W. SMITH (“Executive”)
and Pier 1 Imports, Inc., a Delaware corporation (the “Company”).

RECITALS

The Company and Executive entered into that certain Employment Agreement dated
as of February 19, 2007 (such Employment Agreement, as amended on October 6,
2008, the “Employment Agreement”) which had an initial three-year term of which
expired on February 27, 2010 (the “Initial Term”), and the Company and Executive
renewed and extended the Employment Agreement, with such changes in terms and
conditions as were agreed to by the Company and Executive, effective as of
February 28, 2010 (the “First Renewal”), with a three-year term which expires on
March 2, 2013 (the “Second Term”).

The Company and Executive desire to set forth the terms and conditions under
which Executive shall continue to be employed after the Second Term, and upon
which Executive shall be compensated by the Company.

The Company desires to continue to employ Executive as President and Chief
Executive Officer of the Company for the period and upon the terms and
conditions hereinafter set forth.

Executive desires to serve in such capacities for such period and upon such
terms.

In consideration of the foregoing recitals, the mutual promises and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:

AGREEMENT

1.  EFFECTIVE DATE; TERM OF AGREEMENT.  This Agreement shall become effective as
of March 3, 2013 (the “Effective Date”), except as otherwise provided herein.
Executive’s employment shall continue on the terms provided herein until the
close of the Company’s fiscal year on February 27, 2016 (the “Third Term”),
unless earlier terminated as provided herein.  Unless earlier terminated as
provided herein, the Third Term automatically shall renew on February 28, 2016,
and on the day immediately following the close of each of the Company’s fiscal
years thereafter, on terms no less favorable to Executive, but in each such
case, if any, for an additional term of one Company fiscal year (each such one
Company fiscal year period, a “Renewal Term,” or, if more than one, “Renewal
Terms,” and the Third Term collectively with any Renewal Term or all Renewal
Terms, as the case may be, the “Term”), unless either Executive or the Company
gives the other party a Notice of Termination (as defined in Section 6(h)
hereof) at least sixty (60) days prior to the expiration of the Third Term or
any Renewal Term that the Term of the Agreement shall not be extended
further.  The period ending on the day on which Executive’s employment with the
Company ends, whether at the end of the Term or on such earlier date as may be
provided herein, is hereinafter called the “Employment Period”.  

--------------------------------------------------------------------------------





2.  DEFINITIONS.

    (a)  Off-Price Family Apparel and/or Off-Price Home Fashions or Furniture
Business.  For purposes of this Agreement, the term “Off-Price Family Apparel
and/or Off-Price Home Fashions or Furniture Business” shall mean a retail
business (however organized or conducted, including any on-line operations) that
sells predominantly branded and/or designer merchandise of third parties
consisting of family apparel, home fashions and/or furnishings at prices
significantly less than or discounted from those of specialty stores and/or
department stores and does not operate a conventional or full-markup business or
store.  By way of illustration, an “Off-Price Family Apparel and/or Off-Price
Home Fashions or Furniture Business” shall include such businesses as The TJX
Companies, Inc. and Ross Stores, Inc.

    (b)  Specialty Home Fashions or Furniture Business.  For purposes of this
Agreement, the term “Specialty Home Fashions or Furniture Business” shall mean a
retail business (however organized or conducted, including any on-line
operations) that operates a conventional or full-markup store and sells
predominantly its own branded merchandise consisting of furniture, decorative
accessories, housewares, bed and bath, and seasonal goods, or any other category
of merchandise sold by the Company at the end of the Term that is manufactured
specifically for the business, requires a significant degree of
handcraftsmanship and, in the case of the Company, is mostly imported directly
from foreign suppliers.  By way of illustration, a “Specialty Home Fashions or
Furniture Business” shall include such businesses as the Company, Restoration
Hardware, Inc., Kirkland’s, Inc., Cost Plus, Inc., which includes stores under
the names “World Market” and “Cost Plus World Market,” Williams-Sonoma, Inc.,
Pottery Barn, Inc. and Bed, Bath & Beyond Inc.

3.  SCOPE OF EMPLOYMENT.

    (a)  Nature of Services.  Executive shall hold the title of President and
Chief Executive Officer of the Company and shall report to the Board of
Directors of the Company (the “Board”).  Executive shall diligently perform the
duties and responsibilities of President and Chief Executive Officer of the
Company and such additional executive duties and responsibilities as shall from
time to time be assigned to Executive by the Board.  In addition, Executive will
continue as a director and as an officer of each subsidiary and affiliate of the
Company designated by the Board, provided that Executive shall not be obligated
to become or remain a director or an officer of any Company subsidiary or
affiliate (i) if the organizational documents of which do not provide
indemnification provisions reasonably satisfactory to Executive or (ii) which is
not covered by the Company’s directors’ and officers’ liability insurance
policy.

    (b)  Extent of Services.  Except for illnesses and vacation periods,
Executive shall devote substantially all his working time and attention and his
best efforts to the performance of his duties and responsibilities under this
Agreement.  However, Executive may (i) make any passive investments where he is
not obligated or required to, and shall not in fact, devote any managerial
efforts, (ii) participate in charitable or community activities or in trade or
professional organizations, or (iii) subject to Board approval (which approval
shall not be unreasonably withheld or withdrawn) and compliance with the
corporate governance policies of the Company, hold directorships in public
companies, except only that the Board shall have the right to limit such
services as a director or such participation whenever the Board shall reasonably
believe that the time spent on such activities infringes in any material respect
upon the time required by Executive for the performance of his duties under this
Agreement or is otherwise incompatible with those duties.  Executive will not
take personal advantage of any business opportunities that arise during the
Employment Period that may benefit the Company, its subsidiaries and
affiliates.  Executive will promptly report all material facts regarding such
opportunities to the Board.  Executive will at all times abide by all of the
Company’s Bylaws, policies, practices, procedures, guidelines and rules.

-2-

--------------------------------------------------------------------------------





    (c)  Board Membership.  At all times during the Employment Period, the
Company will use its reasonable efforts to cause the Board, or an authorized
committee thereof, to nominate Executive for election to the Board at each
annual meeting of stockholders of the Company held during the Employment Period,
and, if nominated, to cause the Board to recommend his election to the
stockholders of the Company.

4.  COMPENSATION AND BENEFITS.

    (a)  Base Salary.  Executive will be paid a base salary (“Base Salary”) at
the rate hereinafter specified, such Base Salary to be paid in the same manner
and at the same times as the Company shall pay base salary to other executive
employees.  The rate at which Executive’s Base Salary shall be paid shall be
$1,250,000 per calendar year, which may be adjusted at any time and/or from time
to time by the Compensation Committee of the Board (“Committee”) as it deems
appropriate in its sole discretion.

    (b)  Annual Incentive Award.  During the Employment Period and for the
Company’s fiscal years occurring during the Employment Period, Executive will
participate in, and Executive’s short-term cash incentive award will be
determined by, the senior management short-term incentive cash award plan of the
Company (the “Annual Incentive Award”) as adopted by the Board or Committee, as
the case may be, from time to time, and then in effect, provided that for
purposes of any such plan, Executive’s incentive target for each fiscal year
shall be 115% of the Executive’s Base Salary.  Because the Annual Incentive
Award is a “Performance Award” under the Company’s 2006 Stock Incentive Plan, as
restated and amended (the “Stock Incentive Plan”), and no such award may be paid
to any one individual during any calendar year in excess of a certain amount
stated in the Stock Incentive Plan (“Performance Award Maximum”), which is
currently $3 million, if any amount of the Annual Incentive Award in any
calendar year exceeds the Performance Award Maximum (or exceeds a lesser amount
that would cause the award when considered in conjunction with all other awards
to be paid in the calendar year to exceed the Performance Award Maximum), then
the Annual Incentive Award amount shall be reduced to the Performance Award
Maximum (or such lesser amount).  The amount of any such excess for such
calendar year shall be deferred and paid to the Executive immediately upon the
expiration of the six (6) month period following the date of Executive’s
“separation from service” (as such term is defined by Section 409A of the Code,
and the regulations promulgated thereunder).  Any amounts deferred under this
sub-section (b) shall be credited monthly with an amount of interest equal to an
annual rate of 3%.

-3-

--------------------------------------------------------------------------------





    (c)  Restricted Stock Awards.  For purposes of this Agreement, all
restricted shares granted to the Executive under this Agreement shall be
referred to collectively as the “Restricted Stock.”  All restricted stock
granted to Executive pursuant to the First Renewal shall continue to vest
according to the terms set out in the First Renewal and original grant
documents.  The Company shall grant Executive additional awards under the Stock
Incentive Plan of restricted shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), subject to the terms and conditions set
forth in this Agreement.

           (i)  Terms of Restricted Stock Awards.  On the Effective Date, which
is the first day of the Company’s 2014 fiscal year, and on the first day of each
of the two following fiscal years of the Company (provided Executive is employed
by the Company on each such date), the Company will grant Executive, under the
Stock Incentive Plan, 375,000 shares of Restricted Stock as follows:

●               180,000 shares will be granted pursuant to the approved form of
restricted stock agreement used by the Company for service-based restricted
stock grants under the Stock Incentive Plan, which shall, notwithstanding the
provisions of such form, include the terms of such Restricted Stock as provided
in this Agreement. One-third of such shares will become vested, unrestricted
shares of Common Stock respectively on the last day of the Company fiscal year
in which the grant occurred and on the last day of each of the following two (2)
Company fiscal years, in each case conditioned upon the Executive being employed
by the Company on the last day of each such respective Company fiscal year
(except as otherwise provided in Sections 7(b) and 7(d) herein).

●               A maximum of 75,000 shares will be granted (the “TSR
Performance-Based Shares”) pursuant to the approved form of restricted stock
agreement used by the Company for total shareholder return performance-based
restricted stock grants under the Stock Incentive Plan, which shall,
notwithstanding the provisions of such form, include the terms of such
Restricted Stock as provided in this Agreement. All, a portion, or none of such
shares will become vested, unrestricted shares of Common Stock following the
last day of the Company’s third fiscal year beginning on the date of grant of
such 75,000 shares of Restricted Stock (i) based upon the Company’s percentile
rank of the Company’s annual equivalent return of the Company’s total
shareholder return within the percentile rankings of the annual equivalent
return of the total shareholder return of each constituent company within a peer
group of companies over the same three-year period and (ii) conditioned upon the
Executive being employed by the Company on the last day of such third fiscal
year of the Company (except as otherwise provided in Sections 7(b) and 7(d)
herein).

●               120,000 shares will be granted (the “EBITDA Performance-Based
Shares”) pursuant to the approved form of restricted stock agreement used by the
Company for EBITDA performance-based restricted stock grants under the Stock
Incentive Plan, which shall, notwithstanding the provisions of such form,
include the terms of such Restricted Stock as provided in this Agreement. All, a
portion, or none of one-third of such shares will become vested, unrestricted
shares of Common Stock on the last day of each Company fiscal year over a
three-fiscal-year period beginning on the date of grant upon (i) the Company
satisfying certain EBITDA (as hereinafter defined) targets for the Company
fiscal year in which the grant occurs and for each of the following two (2)
Company fiscal years, which targets are to be established by the Board or the
Committee prior to or within the first quarter of each such fiscal year, and
(ii) conditioned upon the Executive being employed by the Company on the last
day of each such respective Company fiscal year (except as otherwise provided in
Sections 7(b) and 7(d) herein).

-4-

--------------------------------------------------------------------------------





           (ii)  “EBITDA” Defined.  “EBITDA” shall mean the Company’s adjusted
consolidated operating cash earnings before interest, taxes, depreciation and
amortization from all domestic and international operations, but not including
discontinued operations, unusual or non-recurring charges or recurring non-cash
items, each as determined by the Committee.

          (iii)  EBITDA Vesting.  With respect to any EBITDA Performance-Based
Shares that vest based on satisfying an EBITDA target for a given fiscal year,
vesting shall occur pursuant to the following schedule:

          100% of the EBITDA target – 40,000 shares;

          96% of the EBITDA target – 36,000 shares;

          92% of the EBITDA target – 32,000 shares;

          88% of the EBITDA target – 28,000 shares;

          84% of the EBITDA target – 24,000 shares;

          80% of the EBITDA target – 20,000 shares; and

          Less than 80% of the EBITDA target – None.

Additionally, vesting of shares between the fixed percentage points of the
EBITDA target for a given Company fiscal year shall be interpolated.  For
example, if 94% of the EBITDA target is achieved, then 34,000 shares would vest.

If the Company’s aggregate consolidated EBITDA for any consecutive fiscal years
occurring during a three-fiscal-year period applicable to a grant of EBITDA
Performance-Based Shares equals or exceeds the sum of the EBITDA targets for
those fiscal years, then any portion of any Performance-Based Shares that did
not vest in the first fiscal year shall vest at the time the Performance-Based
Shares vest for the second fiscal year.  Further, if the Company’s aggregate
consolidated EBITDA for a three-fiscal-year period applicable to a grant of
EBITDA Performance-Based Shares equals or exceeds the sum of the EBITDA targets
for those three fiscal years, then all of the shares subject to that grant that
did not vest shall vest at the time the EBITDA Performance-Based Shares vest for
the third fiscal year.

-5-

--------------------------------------------------------------------------------





Further, notwithstanding any other provision of this Agreement to the contrary,
in the event that the Executive is employed by the Company as of the end of any
Company fiscal year, the Executive shall be entitled to the vesting of the
EBITDA Performance-Based Shares for that fiscal year, as set forth above,
regardless of whether the Executive’s employment terminates prior to the formal
determination of vesting (i.e., based on EBITDA calculations) for such fiscal
year, as set forth in this Section 4(c).  The formal determination of vesting by
the Company with respect to the achieving of the performance targets for vesting
of the EBITDA Performance-Based Shares shall occur upon the filing of the
Company’s Annual Report on Form 10-K with the Securities and Exchange Commission
for each respective Company fiscal year.

The Company shall use its best efforts to ensure that sufficient authorized and
unissued or treasury shares of Common Stock are available for grant under the
Stock Incentive Plan to issue the Restricted Stock, including, if necessary,
attaining the approval by the Company’s shareholders of any amendments to
increase the number of shares of Common Stock available for grant under the
Stock Incentive Plan.

    (d)  Company’s Supplemental Retirement Plan.  Executive is a participant and
will continue to participate in the Pier 1 Imports, Inc. Supplemental Retirement
Plan (as then in effect) subject to its terms and provisions.

     (e)  Additional Benefits; Perquisites.  Executive will be eligible to
participate in all welfare and fringe benefit plans (other than the supplemental
executive retirement plan adopted by the Company in 1986, as restated January 1,
2009) under which senior executives are currently entitled to participate and
receive benefits, and to receive all perquisites which the Company provides to
its senior executives, in accordance with the terms thereof.  Notwithstanding
the foregoing, the Executive shall receive a number of days of vacation as
approved by the Committee during each fiscal year of the Company during the Term
rather than the vacation earned under the Company’s vacation policy.  Executive
shall be entitled to indemnification from the Company pursuant to any and all
Company policies (including insurance policies), procedures and/or by-laws to
the maximum extent allowed by law.  The Company will pay Executive’s attorneys,
Edwards Wildman Palmer LLP, in respect of costs incurred by Executive commencing
on or after January 1, 2012 in association with the negotiation and
implementation of this Agreement, provided that the payment of such costs by the
Company shall not exceed $30,000.00.  

5.  REPRESENTATIONS AND WARRANTIES.

     (a)  By the Company.  The Company represents and warrants to Executive that
(i) the execution of this Agreement, the grant of the Restricted Stock
contemplated hereby, and the issuance of the Restricted Stock have been or will
be duly authorized by all requisite corporate action(s) of the Company; (ii) the
execution, delivery and performance of this Agreement by the Company does not
and will not violate any law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document of the Company; and (iii)  upon
the execution and delivery of this Agreement by Executive, this Agreement will
be the valid and binding obligation of the Company, enforceable in accordance
with its terms, except to the extent enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by the effect of general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law).

-6-

--------------------------------------------------------------------------------





     (b)  By Executive.  Executive represents and warrants to the Company that
(i) Executive has the power, authority, and capacity to execute and deliver this
Agreement and to perform his obligations under this Agreement, and that the
execution and delivery of this Agreement by Executive do not, and the
performance of his obligations under this Agreement will not, violate any law,
regulation, order, judgment or decree, or breach, violate or conflict with any
agreement to which Executive is a party or by which he is bound, and (ii) upon
the execution and delivery of this Agreement by the Company, this Agreement will
be the valid and binding obligation of Executive, enforceable in accordance with
its terms, except to the extent enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by the effect of general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law).

6.  TERMINATION OF EMPLOYMENT.

     (a)  By the Company.  The Company shall have the right to remove Executive
from office and discharge Executive as an employee upon written notice to
Executive at any time and for any reason, with or without Cause (as hereinafter
defined).  The date on which Executive is discharged as an employee by the
Company shall be the last day of the Employment Period.

     (b)  By Executive.  Executive shall have the right to resign as an employee
of the Company upon written notice to the Company at any time, with or without
Good Reason (as hereinafter defined).  The date on which Executive resigns as an
employee of the Company shall be the last day of the Employment Period.

    (c)  Death, Disability, and Incapacity.  Upon the death, Disability or
Incapacity of Executive, the date of any such event shall be the last day of the
Employment Period.

           (i)  “Disability” shall have the meaning given it in the Company’s
long-term disability plan.  In the event of Executive’s Disability, the date on
which the Disability is determined to have begun shall be the last day of the
Employment Period.

           (ii)  “Incapacity” shall mean a disability (other than Disability
within the meaning of above) or other impairment of health that renders
Executive unable, with or without reasonable accommodation, to perform his
duties to the reasonable satisfaction of the Board which continues for a period
of six consecutive months during the Employment Period.  Executive’s employment
shall be deemed to be terminated for Incapacity upon the date the Company gives
Executive a Notice of Termination pursuant to Section 6(h) hereof, which Notice
of Termination shall not be given until after the six-month period for
establishing Incapacity, as set forth above, has lapsed.  The date of such
Notice of Termination shall be the last day of the Employment Period.

     (d)  “Cause” Defined.  “Cause” shall mean (i) Executive’s conviction of
either (A) a felony (excluding traffic violations) or (B) any crime in
connection with his employment by the Company that causes the Company a
substantial and material financial detriment; (ii) Executive’s commission of any
other act involving dishonesty or fraud with respect to the Company;
(iii) Executive’s substantial and repeated failure to perform duties as
reasonably directed by the Board that are permitted by law and necessary to
implement policies or procedures or other actions adopted, authorized or
approved by the Board, which failure is not cured to the Board’s reasonable
satisfaction within 30 days after written notice thereof is provided to
Executive; (iv) Executive’s gross negligence or willful misconduct with respect
to his performance under this Agreement which results in a substantial and
material financial detriment to the Company; or (v) any material breach by
Executive of this Agreement which is not cured to the Board’s reasonable
satisfaction within 30 days after written notice thereof to Executive from the
Board.  

-7-

--------------------------------------------------------------------------------





     (e)  “Good Reason” Defined.  “Good Reason” shall mean: (i) any reduction in
Executive’s compensation opportunity as set forth in Section 4 of this Agreement
(including but not limited to Base Salary, Annual Incentive Award and Restricted
Stock Awards); (ii) the greater than de minimis reduction or material adverse
modification of Executive’s authority or duties, such as a substantial
diminution or adverse modification in Executive’s status or responsibilities,
from the authorities being exercised and duties being performed by Executive as
of the Effective Date (and as such authorities and duties may be increased from
time to time thereafter), or (iii) any material breach by the Company of this
Agreement which is not cured to Executive’s reasonable satisfaction within 30
days after written notice thereof to the Board from Executive.  Notwithstanding
the foregoing, any of the circumstances described above may not serve as a basis
for resignation for Good Reason by Executive unless Executive has provided
written notice to the Company that such circumstance exists within 30 days of
Executive’s learning of such circumstance and the Company has failed to cure
such circumstance, if curable, within 30 days following such notice; and
provided further, that Executive did not previously consent in writing to the
action leading to Executive’s claim of resignation for Good Reason.  For the
avoidance of doubt, the failure of the Company to meet or exceed EBITDA targets
with respect to the vesting of EBITDA Performance-Based Shares, the failure of
the Company to satisfy a certain level of percentile rank with respect to the
vesting of TSR Performance-Based Shares, or any percentage of either, shall be
deemed not to be a reduction in Executive’s compensation opportunity as set
forth in Section 4 of this Agreement for the purpose of clause (i) of the first
sentence of this Section 6(e).

     (f)  Change in Control.  This Agreement cannot be terminated by either the
Company or Executive as a result of a change in control of the Company, and a
change in control of the Company does not constitute a Good Reason.

     (g)  Required Resignations.  Whenever Executive’s employment is terminated,
Executive shall immediately tender his resignation as a director and as an
officer or other position he shall hold with the Company and any subsidiary or
affiliated corporations or entities.

     (h)  Notice of Termination.  Any termination of employment by the Company
or by Executive shall be communicated by a written Notice of Termination to the
other party in accordance with Section 12 hereof.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in the Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.

-8-

--------------------------------------------------------------------------------





7.  PAYMENTS, VESTING AND BENEFITS ON TERMINATION.

     (a)  On Account of the Death of the Executive, by the Company for Cause, by
Executive without Good Reason.  If Executive’s employment is terminated on
account of the death of the Executive, by the Company for Cause or by Executive
without Good Reason, Executive’s Base Salary, Annual Incentive Award and other
benefits specified in Section 4 shall cease at the time of such termination, to
the extent permitted by law, and all Restricted Stock, to the extent not vested,
shall terminate and be forfeited by the Executive.  Notwithstanding the
foregoing, Executive shall be entitled to receive payment of any amount of
Annual Incentive Award that had previously been deferred as provided under
Section 4(b) above.    

     (b)  By the Company without Cause, or by Executive for Good Reason.  If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, Executive shall be entitled to receive or continue
receiving any and all compensation and benefits, as set forth in Section 4
above, to the extent permitted by law, through the date that is the last day of
the Employment Period, along with any amount of Annual Incentive Award that had
previously been deferred as provided under Section 4(b), provided that any
portion of the Restricted Stock which has been granted but has not otherwise
become vested and unrestricted as of the termination date shall become vested
and unrestricted as of such termination date.  Except as provided in Sections 9
and 13, in addition to the compensation and benefits set forth herein, the
Company shall pay to the Executive a severance amount in cash on the last day of
the month of the month following the termination date equal to two (2) times the
Executive’s Base Salary.

Any in-kind benefits and/or expense reimbursements required to be provided or
paid by the Company to the Executive pursuant to this Section 7(b) if
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason shall be paid only if otherwise provided by an in-kind
benefit arrangement or expense reimbursement arrangement which is generally
provided by the Company to its executives and shall only be paid in accordance
with the terms and provisions of such arrangement, which terms and provisions
shall upon termination of Executive’s employment be amended, if necessary, to
cause the payment or provision of such in-kind benefits and expense
reimbursements to satisfy the rules described in Treasury Regulation
§ 1.409A-3(i)(l)(iv).

     (c)  By the Company for Disability or Incapacity.  If Executive’s
employment is terminated by the Company by reason of Disability or Incapacity,
Executive shall be entitled to receive or continue receiving any and all
compensation and benefits as set forth in Section 4 of this Agreement for a
period of thirteen (13) weeks following the date on which such Disability is
determined to have begun or thirteen (13) weeks following the Company’s
termination of the Executive’s employment due to Incapacity, and Executive will
be entitled to receive any amount of Annual Incentive Award that had previously
been deferred as provided in Section 4(b).  Any Restricted Stock which has not
vested on or before the date of termination of employment due to Disability or
Incapacity shall terminate and be forfeited by Executive.  Executive shall be
entitled to receive all disability or incapacity payments provided to senior
executives under the Company’s then-existing policies of insurance.

-9-

--------------------------------------------------------------------------------





     (d)  By Expiration of the Term – Non-Renewal by the Company.  If the
Company elects not to renew the Term by providing the appropriate Notice of
Termination to the Executive prior to the expiration of the Third Term or any
Renewal Term(s) thereafter as set forth in Section 1 (the “Non-Renewal”), and
therefore Executive’s employment is terminated by reason of expiration of the
Term, the Company, except as provided in Sections 9 and 13, shall pay to the
Executive a severance amount in cash on the last day of the month of the month
following the last day of the Term equal to two (2) times the Executive’s Base
Salary.  Additionally, upon the Non-Renewal by the Company, all Restricted Stock
which has been granted but has not otherwise become vested and unrestricted
shall become vested and unrestricted on the expiration of the Term, and
Executive shall be entitled to receive any amount of Annual Incentive Award that
had previously been deferred as provided in Section 4(b).

     (e)  By Expiration of the Term – Non-Renewal by Executive.  If the
Executive elects not to renew the Term by providing the appropriate Notice of
Termination to the Company prior to the expiration of the Third Term or any
Renewal Term(s) thereafter as set forth in Section 1 and therefore Executive’s
employment is terminated by reason of the expiration of the Term,  Executive’s
Base Salary, Annual Incentive Award and other benefits specified in Section 4
shall cease at the expiration of the Term, to the extent permitted by law, and
all Restricted Stock, to the extent not vested, shall terminate and be forfeited
by the Executive.  Notwithstanding the foregoing, Executive shall be entitled to
receive any amount of Annual Incentive Award that had previously been deferred
as provided in Section 4(b).  

8.  AGREEMENT NOT TO SOLICIT OR COMPETE.

     (a)  Non-Solicitation.  Upon the termination of employment at any time,
then for a period of one year beginning on the day following the end of the
Employment Period, Executive shall not under any circumstances employ, solicit
the employment of, or accept unsolicited the services of, any “protected person”
or recommend the employment of any “protected person” to any other business
organization.  A “protected person” shall be a person known by Executive to be
employed by the Company or its Subsidiaries (as defined below) or to have been
employed by Company or its Subsidiaries within six months prior to the
commencement of conversations with such person with respect to employment.  The
term “Subsidiary” as used in this Section 8 means a corporation or other entity
more than 50 percent of whose outstanding securities or interests representing
the right, other than as affected by events of default, to vote for the election
of directors or otherwise select a similar governing body is owned by the
Company and/or one or more of the Company’s other Subsidiaries.

As to (i) each “protected person” to whom the foregoing applies, (ii) each
limitation on (A) employment, (B) solicitation and (C) unsolicited acceptance of
services, of each “protected person” and (iii) each month of the period during
which the provisions of this Section 8(a) apply to each of the foregoing, the
provisions set forth in this subsection (a) are deemed to be separate and
independent agreements and in the event of unenforceability of any such
agreement, such unenforceable agreement shall be deemed automatically deleted
from the provisions hereof and such deletion shall not affect the enforceability
of any other provision of this Section 8(a) or any other term of this Agreement.

-10-

--------------------------------------------------------------------------------





     (b)  Non-Competition.  During the course of his employment, Executive will
have learned many trade secrets of the Company and its Subsidiaries and will
have access to confidential information and business plans for the Company and
its Subsidiaries.  Therefore, beginning on the day following the end of the
Employment Period and continuing for a period of one year thereafter, Executive
will not engage, either as a principal, employee, partner, consultant, officer,
director or investor (other than a less-than-1% stock interest in a
corporation), in a business which is a competitor of the Company and its
Subsidiaries.  For purposes of this Section 8(b), a business shall be deemed a
“competitor” of the Company and its Subsidiaries only if it engages in the
Specialty Home Fashions or Furniture Business.  For purposes of clarity, any
business that engages primarily in the Off-Price Family Apparel and/or Off-Price
Home Fashions or Furniture Business and/or that engages primarily in the family
apparel business (such as Talbot’s, Inc. or The Limited Stores, Inc.), but not
in the Specialty Home Fashions or Furniture Business, shall not be deemed a
“competitor” of the Company and its Subsidiaries.  Executive agrees that if, at
any time, pursuant to action of any court, administrative or governmental body
or other arbitral tribunal, the operation of any part of this Section 8(b) shall
be determined to be unlawful or otherwise unenforceable, then the coverage of
this Section 8(b) shall be deemed to be restricted as to duration, geographical
scope or otherwise, as the case may be, to the extent, and only to the extent,
necessary to make this Section 8(b) lawful and enforceable in the particular
jurisdiction in which such determination is made.

     (c)  Return of Information.  Upon termination of the Employment Period for
any reason other than the death of Executive, Executive shall immediately return
all trade secrets, confidential information and business plans of the Company,
contained in any format, and shall execute a certificate certifying that he has
returned all such items in his possession or under his control.

9.  PARACHUTE PAYMENT.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable or provided to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
Section 9, would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Executive’s benefits shall be either (a)
delivered in full, or (b) delivered as to such lesser extent which would result
in no portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by the Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 9 will be made in writing by a national “Big Four”
accounting firm selected by the Company or such other person or entity to which
the parties mutually agree (the “Accountants”), whose determination will be
conclusive and binding upon the Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section 9, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 9.  Any
reduction in payments and/or benefits required by this Section 9 shall occur in
the following order: (1) any cash payments, (2) any taxable benefits, (3) any
nontaxable benefits, and (4) any vesting of equity awards, in each case to the
extent necessary to maximize the retained payments.

-11-

--------------------------------------------------------------------------------





The Accountants shall provide their calculations, together with detailed
supporting documentation, to the Company and Executive within thirty (30)
calendar days after the date on which the Accountants have been engaged to make
such determinations or such other time as requested by the Company or
Executive.  If the Accountants determine that no Excise Tax is payable with
respect to a payment or benefit, it shall furnish the Company and Executive with
an opinion reasonably acceptable to Executive that no Excise Tax will be imposed
with respect to such payment or benefit.  Any good faith determination of the
Accountants made hereunder shall be final, binding and conclusive upon the
Company and Executive.

10.  HSR.  Prior to any acquisition of Common Stock, whether by way of open
market purchase, vesting of Restricted Stock, conversion or exercise of options
or warrants, or otherwise, and whether or not contemplated by this Agreement
(“Acquisition”), Executive and Company will take commercially reasonable efforts
in respect of any Acquisition to ensure that Executive complies with the
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (“HSR Act”), 15 U.S.C. § 18a, including making any filings required
under the HSR Act, paying the necessary filing fees, which will be the sole
responsibility of the Executive to pay, and observing the statutory waiting
period(s).  Subject to the foregoing, Executive will provide at least 60 days’
written notice to the Company prior to any Acquisition that would require a
filing under the HSR Act.

11.  ASSIGNMENT.  The rights and obligations of the Company shall inure to the
benefit of and shall be binding upon the successors and assigns of the Company.
The rights and obligations of Executive are not assignable.

12.  NOTICES.  All notices and other communications required hereunder shall be
in writing and shall be given by mailing the same by certified or registered
mail, return receipt requested, postage prepaid.  If sent to the Company the
same shall be mailed to the Company at 100 Pier 1 Place, Fort Worth, Texas
76102, Attention: Chairman of the Board, or other such address as the Company
may hereafter designate by notice to Executive; and if sent to Executive, the
same shall be mailed to Executive at his address set forth in the records of the
Company or at such other address as Executive may hereafter designate by notice
to the Company.  Notice shall be deemed given on the date shown on the
applicable return receipt.

13.  WITHHOLDING; CERTAIN TAX MATTERS.  Anything to the contrary
notwithstanding, (a) all payments required to be made by the Company hereunder
to Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or
regulation.  Notwithstanding anything in the Agreement to the contrary, if the
Executive is a “specified employee,” as such term is defined in
Section 409A(2)(B) of the Code, at the time of his “separation from service”
with the Company, and if any payment or benefit to which he shall become
entitled under this Agreement would be considered deferred compensation subject
to interest and additional tax imposed pursuant to Section 409A(a) of the Code
as a result of the application of Section 409A(a)(2)(B)(i) of the Code, no
distribution may be made of any such payment to the Executive and no such
in-kind benefits or reimbursement of expenses may be provided to the Executive
prior to the earlier of (i) the expiration of the six (6) month period following
the date of Executive’s “separation from service” (as such term is defined by
Section 409A of the Code, and the regulations promulgated thereunder), or (ii)
the date of Executive’s death, but only to the extent such delayed commencement
is otherwise required in order to avoid a prohibited distribution under Section
409A(a)(2) of the Code.  The payments and benefits to which Executive would
otherwise be entitled during the first six (6) months following his separation
from service shall be accumulated and paid or provided, as applicable, in a lump
sum, on the first payroll date of the Company that is six (6) months and one day
following Executive’s separation from service and any remaining payments or
benefits will be paid in accordance with the normal payment dates specified for
them herein. Each payment pursuant to the Agreement that is due at a different
time shall be considered to be a separate payment for purposes of Section 409A
of the Code.

-12-

--------------------------------------------------------------------------------





14.  GOVERNING LAW.  This Agreement and the rights and obligations of the
parties hereunder shall be governed by the laws of the State of Texas.

15.  ARBITRATION.  In the event that there is any claim or dispute arising out
of or relating to this Agreement, or the breach thereof, and the parties hereto
shall not have resolved such claim or dispute by negotiation or mediation, then
such claim or dispute shall be settled exclusively by binding arbitration in
Fort Worth, Texas, in accordance with the Texas Arbitration Act and the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association then in effect.  The arbitration shall be presided over
by a panel of three neutral arbitrators, all three of whom will be selected by
mutual agreement of Executive and the Company, or, in the absence of such
agreement, by a court of competent jurisdiction.  Judgment upon the award
rendered by such arbitrators shall be entered by a district court sitting in
Tarrant County, Texas, upon the application of either party.  Any issues that
cannot be arbitrated, or any relief that must be sought in any court, will be
brought exclusively in any state district court sitting in Tarrant County,
Texas.

16.  EMPLOYING SUBSIDIARY.  Executive understands and agrees that Executive
will, as are the majority of the administrative services employees of the
Company, be an employee of the Company’s wholly owned subsidiary, Pier 1
Services Company, a Delaware statutory trust (“Pier 1 Services”), and that all
compensation will be paid from Pier 1 Services.  Accordingly, Pier 1 Services is
joining as a party to this Agreement in its limited capacity as being the
subsidiary from which all payments of cash compensation and other cash payments
called for under this Agreement will be made.  All references to the Company in
Sections 6(a) and 6(b) above shall be deemed to refer to, in addition to the
Company, Pier 1 Services and to all other Subsidiaries of the Company, if any,
for which Executive is serving as an employee.

17.  ENTIRE AGREEMENT.  This Agreement represents the entire agreement between
the parties relating to the terms of Executive’s employment by the Company
during the Term and supersedes all prior written or oral agreements between
them, except that any prior agreement(s) concerning any of the following: (i)
the terms of Executive’s participation in the Pier1 Imports, Inc. Supplemental
Retirement Plan, (ii) any stock options that Executive has been granted, and
(iii) any restricted stock that Executive has been granted under the First
Renewal or any Restricted Stock that Executive has been granted under this
Agreement, shall be valid and in full force and effect according to their terms
and, as applicable, the terms under the First Renewal (which for this purpose
shall be deemed to be in effect) or the terms of this Agreement, following the
execution of this Agreement.

-13-

--------------------------------------------------------------------------------





18.  EXECUTION OF AGREEMENT.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes.  Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

  EXECUTIVE  

/s/ Alex Smith

Alexander W. Smith    

PIER 1 IMPORTS, INC.

  By:

/s/ Michael R. Ferrari

Michael R. Ferrari

Chairman of the Board of Directors    

PIER 1 SERVICES COMPANY

  By: Pier 1 Holdings, Inc., its managing trustee   By:

/s/ Michael R. Ferrari

Michael R. Ferrari

Authorized Signatory

-14-

